           CASE 0:20-cv-01105-SRN-DTS Doc. 37 Filed 03/16/21 Page 1 of 22




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


 Brion Finlay, and all others similarly            Case No. 20-cv-1105 (SRN/DTS)
 situated,

                  Plaintiff,
                                                  MEMORANDUM OPINION AND
 v.                                                      ORDER

 MyLife.com Inc.,

                  Defendant.


 David J.S. Madgett, Madgett & Klein, PLLC, 1161 E Wayzata Blvd, Suite 314,
 Wayzata, MN 55391, for Plaintiff.

 Robert R. Hopper and Jason Scott Juran, Robert R. Hopper & Associates, 333 South
 Seventh Street, Suite 2450, Minneapolis, MN 55402, for Plaintiff.

 Eric M. Roberts and Raj N. Shah, DLA Piper LLP (US), 444 West Lake Street, Suite
 900, Chicago, IL 60606, for Defendant.

 Richard R. Voelbel and Brandon J. Wheeler, Felhaber, Larson, Fenlon & Vogt, PA,
 220 South 6th Street, Suite 2200, Minneapolis, MN 55402, for Defendant.


SUSAN RICHARD NELSON, United States District Judge

           This matter comes before the Court on Defendant MyLife.com Inc.’s (“MyLife”)

Motion to Dismiss the Complaint (“Motion to Dismiss”) [Doc. No. 19] under Federal Rules

of Civil Procedure 12(b)(1) and 12(b)(6). Based on a review of the files, submissions, and

proceedings herein, and for the reasons below, the Court DENIES the motion.

      I.      BACKGROUND

                 A.     Finlay’s MyLife Profile



                                             1
         CASE 0:20-cv-01105-SRN-DTS Doc. 37 Filed 03/16/21 Page 2 of 22




       Plaintiff Brion Finlay is a resident of Minnesota and is currently searching for a new

job. (Id. ¶¶ 1, 40.) He alleges that it is common for prospective employers to search a

prospective employee’s name through Google’s search engine. (Id. ¶¶ 1-2.) When one

searches    the   name   “Brion   Finlay,”   Google     generates   a   search   result   for

“www.mylife.com,” stating the following: “Brion Finlay (C), 42 - Minneapolis, MN Has

Court or Arrest Records ….” (Id. ¶¶ 2-3.) Upon clicking this link, the user arrives at a

webpage stating that “Brion DOES have Arrest or Criminal Records” in bolded red text.

(Id. ¶¶ 4-5 (emphasis in original).) This webpage then states: “Check Full Background

Report to see possible arrest or conviction records we have found on Brion. This may

include any DUIs, traffic tickets and outstanding warrants. When applicable, we may

show where the crime occurred and provide details about the offense.” (Id. ¶ 5

(emphasis in original).) This webpage also provides a link to “View Brion’s Court, Arrest

or Criminal Records.” (Id.) When a user attempts to view Finlay’s “Court, Arrest or

Criminal Records” on his MyLife profile, MyLife states that Finlay’s profile may contain

“graphic content and sensitive details” and suggests that Finlay is a sex offender—which

he is not. (Id. ¶ 8.)

       MyLife also provides a “Reputation Score” on Finlay’s profile. To calculate his

“Reputation Score,” MyLife allegedly collects and analyzes a variety of information,

including certain public records and “user reviews” (i.e., “personal reviews written by

others”). (Id. ¶¶ 6, 44.) According to Finlay, MyLife claims on its website that the

“Reputation Score” it calculates is “more important than a credit score” and that its

“Reputation Scores” may assist in selecting among, inter alia, job applicants, service


                                             2
        CASE 0:20-cv-01105-SRN-DTS Doc. 37 Filed 03/16/21 Page 3 of 22




providers, business opportunities, and dating prospects. (Id. ¶ 11.) Indeed, Finlay alleges

that MyLife’s markets its “Reputation Score” to employers. (Id. ¶ 49.) In addition,

MyLife’s advertisements acknowledge that employers may use its “Reputation Scores” and

that failing to have a good “Reputation Score” may cause consumers to lose out on

employment opportunities. (Id. ¶ 50.) For example, in one advertisement, MyLife stated:

(1) “Did you ever send out your resume and never hear back?”; and (2) “A bad reputation

can hurt you personally and professionally.” (Id. ¶ 12.) According to Finlay, MyLife

assigned a “Reputation Score” of 2.32 to 3.51 to him, and MyLife has stated elsewhere that

a “Reputation Score” of 2.32 constitutes a poor “Reputation Score.” (Id. ¶¶ 6-7.)

              B.     How MyLife Creates, Markets, and Sells Its Profiles

       According to Finlay, MyLife searches public records databases, among other

sources, collects “user reviews,” and generates his MyLife profile using all of the

information it aggregates. (Id. ¶¶ 20, 44.) Further, rather than simply including the

aggregated information in the form that third-parties supply it, MyLife instead “interprets”

and “editorializes” the aggregated information and often does so incorrectly. (Id. ¶¶ 22-

24.) For example, according to Finlay, MyLife incorrectly interprets petty misdemeanors

in Minnesota as “criminal records” and falsely states that people, such as Finlay, who have

received petty misdemeanors in the form of traffic tickets, have “criminal or arrest

records.” (Id. ¶ 24; see also Minn. Stat. § 609.02, subd. 4a (“‘Petty misdemeanor’ means a

petty offense which is prohibited by statute, which does not constitute a crime ….”).) In

addition, Finlay alleges that MyLife evaluates the information it aggregates to calculate its

“Reputation Scores,” as described above.


                                             3
             CASE 0:20-cv-01105-SRN-DTS Doc. 37 Filed 03/16/21 Page 4 of 22




         In Finlay’s view, MyLife includes all of this information in its profiles to cause

reputational harm and incentivize consumers to pay MyLife to remove such information

from their profiles. (Id. ¶ 26.) Indeed, Finlay alleges that MyLife offers the subjects of its

profiles the option to remove information on their MyLife profile for a fee. (Id. ¶ 13.)

MyLife requests these payments by asking individuals to “claim” their profile and “repair”

their reputations. (Id. ¶ 14.)

         In addition to targeting the individual subjects of its profiles, Finlay alleges that

MyLife markets and sells information on its profiles to third-parties. (Id. ¶¶ 9-10, 13.)

According to Finlay, MyLife markets its profiles to third-parties for employment and other

purposes. (Id. ¶¶ 44, 47.) He alleges that MyLife expects and understands that its profiles

may be used for employment purposes, and third-parties purchase and use MyLife’s

profiles for this purpose. (Id.) In fact, Finlay alleges that individuals seeking to employ

him, among others, have consulted his MyLife profile. (Id. ¶¶ 54-56.) Further, Finlay

alleges that MyLife takes no steps to assure the accuracy of the information in its profiles.

(Id. ¶¶ 51-52, 60.) 1

   II.         PROCEDURAL HISTORY

         On May 7, 2020, Finlay filed his initial complaint in this action. (See Compl. [Doc.

No. 1].) On August 7, 2020, Finlay filed an amended complaint, which is the operative




         The Court notes that the government has made similar allegations against MyLife
         1

in a pending lawsuit in the Central District of California. See United States v. MyLife.com,
Inc., No. 2:20-cv-6692-JFW (PDx), 2020 U.S. Dist. LEXIS 209103, at *2 (C.D. Cal. Nov.
6, 2020) (noting government’s allegations that MyLife does not try to determine whether
its information is accurate).

                                               4
          CASE 0:20-cv-01105-SRN-DTS Doc. 37 Filed 03/16/21 Page 5 of 22




complaint, alleging three Counts. (See Am. Compl. [Doc. No. 17].) Under Count 1, Finlay

alleges that MyLife willfully failed to comply with the Fair Credit Reporting Act (“FCRA”)

by: (1) failing to assure that users of its reports have a permissible purpose for accessing

them, in violation of 15 U.S.C. § 1681b; (2) failing to limit obsolete consumer information

contained in its reports, in violation of § 1681c(a); (3) failing to institute and follow

reasonable procedures to limit the furnishing of consumer reports to the permissible

purposes under § 1681b, in violation of § 1681e(a); and (4) failing to institute and follow

reasonable procedures to assure maximum possible accuracy of the information in reports

concerning Finlay, in violation of § 1681e(b). (Id. ¶¶ 98-101.) Under Count 2, Finlay

alleges that MyLife negligently failed to comply with the FCRA on the same four grounds

upon which it alleges willful noncompliance. (Id. ¶¶ 102-05.) Under Count 3, Finlay

alleges that MyLife engaged in common law defamation by stating “Brion DOES have

arrest or criminal records” and “Brion’s report may contain graphic content and sensitive

details.” (Id. ¶¶ 106-14.)

   III.     DISCUSSION

       MyLife moves the Court to dismiss the Complaint on three general grounds: (1)

Finlay fails to adequately allege standing under Rule 12(b)(1); (2) Finlay fails to state a

claim under the FCRA under Rule 12(b)(6); and (3) Finlay fails to state a claim for common

law defamation under Rule 12(b)(6).

              A. Standard of Review

       Where the defendant argues that the facts alleged in the complaint fail to establish

subject matter jurisdiction under Rule 12(b)(1)—as MyLife does here—the plaintiff is


                                             5
        CASE 0:20-cv-01105-SRN-DTS Doc. 37 Filed 03/16/21 Page 6 of 22




afforded similar safeguards as in a Rule 12(b)(6) motion. Osborn v. United States, 918 F.2d

724, 729 n.6 (8th Cir. 1990). Namely, the Court must “accept as true all factual allegations

in the complaint, giving no effect to conclusory allegations of law,” and determine whether

the plaintiff’s alleged facts “affirmatively and plausibly suggest” that jurisdiction exists.

Stalley v. Catholic Health Initiatives, 509 F.3d 517, 521 (8th Cir. 2007). The Court’s

review is limited to the face of the pleadings. Branson Label, Inc. v. City of Branson, 793

F.3d 910, 914 (8th Cir. 2015).

       When considering a motion to dismiss under Rule 12(b)(6), the Court accepts the

facts alleged in the complaint as true, and views those allegations in the light most favorable

to the plaintiff. Hager v. Arkansas Dep’t of Health, 735 F.3d 1009, 1013 (8th Cir. 2013).

However, the Court need not accept as true wholly conclusory allegations or legal

conclusions couched as factual allegations. Id. To survive a motion to dismiss, a complaint

must contain “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although a complaint need not contain

“detailed factual allegations,” it must contain facts with enough specificity “to raise a right

to relief above the speculative level.” Id. at 555.

               B.     Standing

       Article III of the Constitution limits federal jurisdiction to “cases or controversies.”

Auer v. Trans Union, Ltd. Liab. Co., 902 F.3d 873, 877 (8th Cir. 2018) (quoting ABF

Freight Sys., Inc. v. Int’l Bhd. of Teamsters, 645 F.3d 954, 958 (8th Cir. 2011)). If a plaintiff

lacks Article III standing, the district court lacks subject matter jurisdiction. Id. To establish

standing under Article III, a plaintiff must have: (1) “suffered an injury in fact,” (2) “that


                                                6
           CASE 0:20-cv-01105-SRN-DTS Doc. 37 Filed 03/16/21 Page 7 of 22




is fairly traceable to the challenged conduct of the defendant,” and (3) “that is likely to be

redressed by a favorable judicial decision.” Id. (quoting Spokeo, Inc. v. Robins, 136 S. Ct.

1540, 1547 (2016)).

       To satisfy the injury-in-fact requirement, a plaintiff must show an injury that is

“‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’”

Spokeo, 136 S. Ct. at 1548 (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)).

To be “particularized,” the injury must affect the plaintiff in a “personal and individual

way.” Id. (citation omitted). To be “concrete,” the injury must be “de facto,” meaning “it

must actually exist.” Id. (citation omitted). “Article III standing requires a concrete injury

even in the context of a statutory violation,” and a plaintiff cannot “allege a bare procedural

violation, divorced from any concrete harm, and satisfy the injury-in-fact requirement of

Article III.” Id. at 1549 (citation omitted). 2 To determine whether an intangible harm

constitutes a concrete injury-in-fact, the Court must consider Congress’ judgment and

whether the alleged intangible harm has a close relationship to a harm that traditionally

provided a basis for suit in the Anglo-American legal system. Id.




       2
          In Spokeo, the Supreme Court clarified that there are certain circumstances in
which the mere violation of a procedural right can be sufficient to qualify as an injury-in-
fact. Id. Put differently, there are some cases where a plaintiff “need not allege any
additional harm beyond the one Congress has identified.” Id. (citing Federal Election
Comm’n v. Akins, 524 U.S. 11, 20-25 (1998) (group of voters’ “inability to obtain
information” that Congress made public is an injury-in-fact under Article III); Public
Citizen v. Department of Justice, 491 U.S. 440, 449 (1989) (two advocacy organizations’
failure to obtain certain information subject to disclosure under federal law “constitutes a
sufficiently distinct injury to provide standing to sue”).

                                              7
           CASE 0:20-cv-01105-SRN-DTS Doc. 37 Filed 03/16/21 Page 8 of 22




       The standing requirements “do not change in the class action context.” In re

SuperValu, Inc., Customer Data Sec. Breach Litig., 870 F.3d 763, 768 (8th Cir. 2017)

(citing Spokeo, 136 S. Ct. at 1547 n.6). At the pleading stage, only “‘general allegations’

of injury, causation, and redressability” are required. Id. at 773 (quoting Lujan, 504 U.S.

at 561).

       The heart of the parties’ dispute on standing is whether Finlay plausibly alleges an

injury-in-fact. In MyLife’s view, Finlay fails to allege a plausible injury-in-fact because

his allegations that his MyLife profile was disclosed to a third-party are speculative and do

not support a plausible inference that any third-party actually accessed the profile. (Def.’s

Mem. in Supp. of Mot. to Dismiss (“Def.’s Mem.”) [Doc. No. 21] at 13; Def.’s Reply in

Supp. of Mot. to Dismiss (“Def.’s Reply”) [Doc. No. 27] at 4-5; see Am. Compl. ¶¶ 54-

56.) Further, MyLife argues that merely making Finlay’s profile available on the Internet

does not constitute an injury-in-fact because, without any third-party accessing it, there can

be no concrete injury-in-fact. (Def.’s Reply at 5-6.)

       In response, Finlay contends that he has plausibly alleged an injury-in-fact for

several reasons. (Pl.’s Mem. in Opp’n to Def.’s Mot. to Dismiss (“Pl.’s Opp’n”) [Doc. No.

26] at 2-6.) First, he argues that MyLife’s publication of his profile on the Internet—even

without evidence that it was accessed by a third-party—constitutes an injury-in-fact

because the FCRA forbids the publication of consumer reports on the Internet. (Id. at 2-3.)

Next, Finlay contends that he has plausibly alleged disclosure of his MyLife profile to

third-parties. (Id. at 3.) He emphasizes that, as alleged in the Complaint, he is currently

searching for jobs, and it is common for prospective employers to perform an Internet


                                              8
        CASE 0:20-cv-01105-SRN-DTS Doc. 37 Filed 03/16/21 Page 9 of 22




search of a prospective employee. Moreover, he specifically alleges that “[v]arious

individuals seeking to employ [him]” and “[o]ther individuals with no permissible

purpose” did access his profile. (See Am. Compl. ¶¶ 54-56.)

       Viewing Finlay’s allegations in the light most favorable to him, the Court finds that

he plausibly alleges an actual injury-in-fact that is “particularized” and “concrete.” First,

Finlay satisfies the particularization prong of the injury-in-fact analysis. Namely, he alleges

that MyLife’s conduct affected him in a “personal and individual way” by creating and

making available on the Internet a MyLife profile for him specifically. See Spokeo, 136 S.

Ct. at 1548.

       Second, Finlay plausibly alleges an injury-in-fact that is concrete. Indeed, Finlay

alleges that individuals seeking to employ him, among others, have consulted his MyLife

profile. (See Am. Compl. ¶¶ 54-56.) Further, the allegations in the Complaint—particularly

Finlay’s status as a job-seeker and the widespread availability on the Internet of the

allegedly false consumer information about him—give rise to a reasonable inference that

a third-party viewed that information on his MyLife profile. Notably, other courts have

made similar inferences and reached similar conclusions at the pleading stage where the

information at issue was widely available online through a defendant’s website. See, e.g.,

Stasi v. Inmediata Health Grp. Corp., No. 19cv2353 JM (LL), 2020 U.S. Dist. LEXIS

217097, at *12 (S.D. Cal. Nov. 19, 2020) (holding that it was “reasonable to infer” that

plaintiffs’ personal information was viewed by a third-party after it became available on

the Internet in light of plaintiffs’ allegations that the information was “posted on the

Internet,” “searchable and findable by anyone with access to an internet search engine such


                                              9
       CASE 0:20-cv-01105-SRN-DTS Doc. 37 Filed 03/16/21 Page 10 of 22




as Google,” and “viewed by unauthorized persons”); Rowe v. Unicare Life & Health Ins.

Co., No. 09 C 2286, 2010 U.S. Dist. LEXIS 1576, at *1 (N.D. Ill. Jan. 5, 2010) (“Given

the widespread exposure of the information in this case, the Court may properly make the

inference that the information was accessed at some point for the purposes of this motion

[to dismiss] only.”); see also, e.g., Cole v. Gene by Gene, Ltd., No. 1:14-cv-00004-SLG,

2017 U.S. Dist. LEXIS 101761, at *2-3, 9 (D. Alaska June 30, 2017) (finding that the

public dissemination of personal information on defendant’s websites, without plaintiff’s

consent, was a sufficiently concrete injury-in-fact); Rodriguez v. Universal Prop. & Cas.

Ins. Co., No. 16-60442-CIV-COHN/SELTZER, 2016 U.S. Dist. LEXIS 194758, at *6, 8-

9 (S.D. Fla. Aug. 19, 2016) (finding that plaintiffs plausibly alleged a “risk of real harm,”

rendering the alleged FCRA violations sufficiently concrete injuries, where plaintiffs

alleged that their personal information was available on a publicly accessible portion of

defendant’s website).

       In addition, considerations such as Congress’ judgment and the close relationship

that the alleged harms have to harms redressable at common law support a finding that

Finlay has plausibly alleged a concrete injury-in-fact at this stage of the proceedings. See

Spokeo, 136 S. Ct. at 1549. As to Congress’ judgment, the FCRA is intended to “protect

consumer privacy,” Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 52 (2007), and “to curb

the dissemination of false information,” Spokeo, 136 S. Ct. at 1550. Accord 15 U.S.C.

§ 1681 (detailing congressional findings and statement of purpose as to the FCRA). Here,

protecting his privacy and curbing the dissemination of false information about him are

some of the very interests that Finlay seeks to vindicate through the instant action.


                                             10
       CASE 0:20-cv-01105-SRN-DTS Doc. 37 Filed 03/16/21 Page 11 of 22




       Moreover, the harms alleged in this action are closely related to harms that have

provided a traditional basis for suit at common law. The unauthorized disclosure of

consumer information, including false information, is closely related to traditional common

law actions for invasion of privacy. See Restatement (Second) of Torts § 652A (Am. Law

Inst. 1977); see also Auer, 902 F.3d at 877 (likening FCRA claim to common law claim

for invasion of privacy). It is also closely related to common law actions for defamation.

See Alame v. Mergers Mktg., No. 5:17-CV-06066-BCW, 2017 U.S. Dist. LEXIS 151746,

at *5 (W.D. Mo. Sep. 19, 2017) (“The FCRA protects individuals from the dissemination

of inaccurate information that might negatively impact the plaintiff, in the same way that a

common law claim for defamation protects an individual from ‘falsely attributed

characteristics incompatible with the proper exercise of an individual’s lawful business,

trade, profession, or office.’” (quoting Robins v. Spokeo, Inc., 867 F.3d 1108, 1114 (9th

Cir. 2017))). Consequently, for all of the above reasons, the Court concludes that Finlay

has alleged an injury-in-fact sufficient to confer standing at this stage.

       Next, the Court considers whether Finlay’s alleged harms are fairly traceable to the

challenged conduct of MyLife. According to MyLife, all of the information contained

within Finlay’s MyLife profile is publicly available elsewhere and none of the information

on his profile actually originated from MyLife. (Def.’s Mem. at 13.) Therefore, in MyLife’s

view, removing the information from Finlay’s profile would “do nothing” because all of

the information that allegedly caused Finlay’s injuries would still exist in the public

domain.




                                              11
           CASE 0:20-cv-01105-SRN-DTS Doc. 37 Filed 03/16/21 Page 12 of 22




       The Court disagrees. As the Complaint alleges, MyLife itself devised and calculates

the “Reputation Score” that it includes on consumers’ profiles. That, alone, dismantles

MyLife’s argument that all of the information in its profiles is available elsewhere in the

public domain. Further, as just another example, the Complaint alleges that Finlay’s

MyLife profile falsely states that he has “arrest or criminal records.” But the Complaint

contains no allegation that MyLife found this statement elsewhere nor that it does exist

elsewhere in the public domain. Consequently, the harms alleged in the Complaint are

fairly traceable to MyLife’s conduct.

       Finally, the Court considers whether the alleged harms Finlay suffered are likely to

be redressed by a favorable judicial decision. The Court finds that they are because an

award of damages and/or injunctive relief would redress the alleged harms.

       Accordingly, at this stage, Finlay has sufficiently alleged Article III standing.

                C.    The FCRA

       MyLife contends that the Complaint fails to state a claim under the FCRA because

the Complaint: (1) does not plausibly allege that MyLife provides “consumer reports”; (2)

does not plausibly allege that MyLife is a “consumer reporting agency” (“CRA”); and (3)

does not plausibly allege willful violations of the FCRA. The Court considers each ground

in turn.

                         1. Whether Finlay Plausibly Alleges that MyLife Provides
                            Consumer Reports

       The FCRA defines a “consumer report” as:

       any written, oral, or other communication of any information by a consumer
       reporting agency bearing on a consumer’s credit worthiness

                                             12
       CASE 0:20-cv-01105-SRN-DTS Doc. 37 Filed 03/16/21 Page 13 of 22




       [creditworthiness], credit standing, credit capacity, character, general
       reputation, personal characteristics, or mode of living which is used or
       expected to be used or collected in whole or in part for the purpose of serving
       as a factor in establishing the consumer’s eligibility for—

              (A) credit or insurance to be used primarily for personal,
              family, or household purposes;

              (B) employment purposes; or

              (C) any other purpose authorized under section 604 [15 U.S.C.
              § 1681b].

15 U.S.C. § 1681a(d)(1). The term “employment purposes” under § 1681a(d)(1)(B) means

a report “used for the purpose of evaluating a consumer for employment, promotion,

reassignment or retention as an employee.” Id. § 1681a(h).

       MyLife contends that its profiles are not consumer reports because there are no well-

pleaded allegations that its profiles are used for employment purposes, or any other covered

purposes under the FCRA. (Def.’s Mem. at 16.) Further, MyLife asserts that its “site terms”

expressly prohibit parties from using information within MyLife’s profiles in making

employment, lending, housing, or insurance decisions. 3 In response, Finlay argues that

MyLife does provide consumer reports because MyLife purports to aggregate a variety of



       3
         In making this argument, MyLife asks the Court to consider MyLife’s “User
Agreement.” (See Roberts Decl. [Doc. No. 22] Ex. 5.) Courts generally do not consider
matters outside the pleadings on a motion to dismiss. Dunnigan v. Fed. Home Loan Mortg.
Corp., 184 F. Supp. 3d 726, 734 (D. Minn. 2016). But they may “consider exhibits attached
to the complaint, documents that are necessarily embraced by the pleadings, and public
records.” Id. According to MyLife, the Complaint embraces this “User Agreement”
because the Complaint mentions MyLife’s “site terms.” (See Def.’s Mem. at 4 n.1; Am.
Compl. ¶ 51.) However, it is not at all clear to the Court that the “site terms” noted in the
Complaint refer to the “User Agreement” that MyLife filed. Accordingly, the Court
declines to consider the “User Agreement” at this stage.

                                             13
       CASE 0:20-cv-01105-SRN-DTS Doc. 37 Filed 03/16/21 Page 14 of 22




personal information, collect “user reviews,” and analyze all of this data to calculate a

“Reputation Score” for consumers, such as himself. (Pl.’s Opp’n at 7-8.) Further, according

to Finlay, MyLife markets its profiles—highlighting its “Reputation Scores”—to

employers, among others, as matters that should factor into employment decisions.

       The Court finds that Finlay adequately alleges that MyLife provides “consumer

reports” under the FCRA. First, Finlay alleges that his MyLife profile contains information

bearing on matters covered by § 1681a(d)(1). (See Am. Compl. ¶ 47.) For example,

MyLife’s inclusion of a “Reputation Score” in Finlay’s profile plausibly bears on, at least,

his “general reputation.” In addition, Finlay alleges that the information in his MyLife

profile “is used,” “expected to be used,” or “collected in whole or in part” for the purpose

of serving as a factor in evaluating Finlay’s eligibility for employment. For example, he

alleges that MyLife markets its profiles to employers, expects its profiles to be used for

employment purposes, and that its profiles are in fact used for employment purposes. (See

Am. Compl. ¶¶ 47-50.) Finally, the “site terms” that Finlay and MyLife reference are not

properly before the Court at this time, so the Court declines to dismiss Finlay’s Complaint

based on what these terms may or may not provide, especially in light of Finlay’s well-

pleaded allegations described above. Thus, Finlay plausibly alleges that MyLife provides

consumer reports. 4

                        2. Whether Finlay Plausibly Alleges that MyLife Is a CRA


       4
        Another court reached the same conclusion, finding that the government plausibly
alleged that MyLife provides consumer reports under the FCRA. See United States v.
MyLife.com, Inc., No. 2:20-cv-6692-JFW (PDx), 2020 U.S. Dist. LEXIS 209103, at *12-
16 (C.D. Cal. Nov. 6, 2020).

                                            14
       CASE 0:20-cv-01105-SRN-DTS Doc. 37 Filed 03/16/21 Page 15 of 22




       The FCRA defines a “consumer reporting agency” as:

       any person which, for monetary fees, dues, or on a cooperative nonprofit
       basis, regularly engages in whole or in part in the practice of assembling or
       evaluating consumer credit information or other information on consumers
       for the purpose of furnishing consumer reports to third parties, and which
       uses any means or facility of interstate commerce for the purpose of
       preparing or furnishing consumer reports.

15 U.S.C. § 1681a(f). Under this definition, “an entity is a CRA if it satisfies four

requirements: (1) it acts in exchange for compensation of the kind described; (2) it regularly

assembles or evaluates information on consumers; (3) its purpose in doing so is to furnish

consumer reports; and (4) it utilizes interstate commerce in the preparation or furnishing

of a consumer report.” Dunnigan, 184 F. Supp. 3d at 733 (citations and internal quotation

marks omitted).

       MyLife contends that the Complaint fails to plausibly allege it is a CRA for two

reasons. First, it argues that the Complaint does not allege that it acted for compensation.

(Def.’s Mem. at 18-19.) Second, it argues that the Complaint fails to allege that MyLife

intended to furnish a consumer report. (Id. at 19-21.)

       The Court first considers MyLife’s argument that there are no allegations that it

acted for compensation. According to MyLife, its profiles that are accessible through

Google are available for free. (Def.’s Mem. at 18-19.) Further, MyLife argues that the

allegations that it seeks payment from individuals who “claim” their profiles—rather than

from third-parties seeking that information—undermines the conclusion that MyLife is a

CRA.




                                             15
       CASE 0:20-cv-01105-SRN-DTS Doc. 37 Filed 03/16/21 Page 16 of 22




       The Court disagrees. MyLife is certainly correct that Finlay alleges that MyLife

seeks payments from individuals seeking to remove allegedly false information from their

MyLife profiles. (See, e.g., Am. Compl. ¶¶ 13-15, 26, 46.) But his allegations—which the

Court must take as true at this stage—do not stop there. Indeed, he plainly alleges that

MyLife sells consumer information to third-parties “[f]or a fee.” (See id. ¶¶ 9-10, 46.)

Moreover, even if some of the information on Finlay’s MyLife profile is available for free

through an Internet search engine, the Complaint still alleges that MyLife charges fees for

access to certain information regarding the consumer who is the subject of the profile. (See

id. ¶¶ 9-10.) Consequently, the Complaint plausibly alleges that MyLife acts for

compensation.

       Next, the Court considers MyLife’s argument that Finlay fails to allege that it

intended to furnish consumer reports to third-parties. According to MyLife, § 1681a(f)

requires Finlay to prove that MyLife had a specific intent that the information it furnished

constituted a consumer report. (See Def.’s Mem. at 19-20.) It points the Court to two

appellate decisions to support this reading of the statute. See Kidd v. Thomson Reuters

Corp., 925 F.3d 99, 104 (2d Cir. 2019) (“A ‘consumer reporting agency’ is an entity that

intends the information it furnishes to constitute a ‘consumer report.’”); Zabriskie v. Fed.

Nat’l Mortg. Ass’n, 940 F.3d 1022, 1027 (9th Cir. 2019) (the “FCRA applies to an entity

that assembles or evaluates consumer information with the intent to provide a consumer

report to third parties”). In response, Finlay contends that MyLife conflates an intention

“to furnish consumer reports” with an intention “to furnish information which constitutes

a consumer report.” (Pl.’s Opp’n at 8.) In Finlay’s view, whether MyLife intended that its


                                            16
       CASE 0:20-cv-01105-SRN-DTS Doc. 37 Filed 03/16/21 Page 17 of 22




profiles constituted consumer reports is irrelevant; instead, what matters is that MyLife

intended that third-parties would review and purchase its profiles, which, in its view,

qualify as consumer reports.

       Although the parties debate the meaning of “for the purpose of” under § 1681a(f),

the Court need not address that dispute at this stage because MyLife’s argument and

reliance on Kidd and Zabriske are premature. Both Kidd and Zabriske were decided at

summary judgment, after the parties engaged in fact discovery regarding the intentions of

the defendants in furnishing the information at issue in those cases. Here, by contrast, this

Court can only consider the allegations in the Complaint and must accept them as true.

Consequently, the Court accepts as true Finlay’s well-pleaded allegations that MyLife

intended to furnish consumer reports to third-parties. (See Am. Compl. ¶¶ 44-45.)

       Accordingly, Finlay has plausibly alleged that MyLife is a CRA. Accord

MyLife.com, Inc., 2020 U.S. Dist. LEXIS 209103, at *10-12 (finding that the government

plausibly alleged that MyLife is a CRA). 5

                         3. Whether Finlay Plausibly Alleges Willful Noncompliance
                            with the FCRA

       MyLife asks the Court to dismiss Finlay’s request for statutory and punitive

damages because it believes he fails to plausibly allege willful noncompliance with the


       5
         MyLife also urges the Court to dismiss the Complaint because, in its view, Finlay
does not plausibly allege that: (1) a third-party viewed Finlay’s MyLife profile; and (2) his
profile contained false information. (See Def.’s Mem. at 21-22.)

       The Court declines to dismiss the Complaint on these grounds. As discussed above,
Finlay’s allegations give rise to a reasonable inference that a third-party viewed his profile,
and as discussed below, he plausibly alleges that his profile contains false information.

                                              17
       CASE 0:20-cv-01105-SRN-DTS Doc. 37 Filed 03/16/21 Page 18 of 22




FCRA. When a person willfully violates the FCRA, a consumer may receive actual

damages, or statutory damages ranging from $100 to $1,000, as well as punitive damages,

costs, and attorney’s fees. 15 U.S.C. § 1681n(a). Willful violations of the FCRA include

reckless violations. Poehl v. Countrywide Home Loans, Inc., 528 F.3d 1093, 1096 (8th Cir.

2008) (citations omitted). However, “a company subject to [the] FCRA does not act in

reckless disregard of it unless the action is not only a violation under a reasonable reading

of the statute’s terms, but shows that the company ran a risk of violating the law

substantially greater than the risk associated with a reading that was merely careless.”

Safeco Ins. Co., 551 U.S. at 69.

       Here, MyLife asks the Court to dismiss Finlay’s request for statutory and punitive

damages because, in its view, MyLife is not subject to the FCRA, and even if it were,

Finlay fails to allege that MyLife recklessly disregarded any duties under the FCRA. (See

Def.’s Mem. at 23-24.) Taking the alleged facts as true, however, Finlay plausibly alleges

that MyLife is subject to the FCRA for the reasons discussed above. Further, based on all

of the facts alleged in the Complaint, the Court finds that Finlay has alleged sufficient facts

to support a willfulness claim. Accordingly, the Court denies MyLife’s request to dismiss

Finlay’s claim for statutory and punitive damages at this stage.

              D.     Defamation

       Finally, the Court considers whether Finlay has stated a claim for defamation. To

state a claim for defamation under Minnesota law, a party must plausibly allege four

elements: (1) that the statement or communication in question is defamatory; (2) that the

statement is false; (3) that the statement refers to the plaintiff; and (4) that the statement


                                              18
       CASE 0:20-cv-01105-SRN-DTS Doc. 37 Filed 03/16/21 Page 19 of 22




was published to a third-party. Tholen v. Assist Am., Inc., 970 F.3d 979, 983 (8th Cir. 2020)

(citing MSK EyEs Ltd. v. Wells Fargo Bank, Nat’l Ass’n, 546 F.3d 533, 542 (8th Cir. 2008);

Weinberger v. Maplewood Review, 668 N.W.2d 667, 673 (Minn. 2003)). Minnesota law

“requires that a claim for defamation must be pled with a certain degree of specificity.”

Pope v. ESA Servs., Inc., 406 F.3d 1001, 1011 (8th Cir. 2005), abrogated by Torgerson v.

City of Rochester, 643 F.3d 1031 (8th Cir. 2011). “At a minimum, the plaintiff must allege

who made the allegedly libelous statements, to whom they were made, and where.” Id.

(citations and internal quotation marks omitted). In addition, “Minnesota law generally

requires that in defamation suits, the precise words complained of be set forth ‘verbatim.’”

Magee v. Trustees of the Hamline Univ., Minn., 957 F. Supp. 2d 1047, 1074 (D. Minn.

2013) (quoting Moreno v. Crookston Times Printing Co., 610 N.W.2d 321, 326 (Minn.

2000)), aff’d 747 F.3d 532 (8th Cir. 2014).

       Here, Finlay alleges that MyLife defamed him by including the following

statements on his MyLife profile: (1) “Brion DOES have arrest or criminal records”; and

(2) “Brion’s report may contain graphic content and sensitive details.” (See Am. Compl.

¶¶ 107-10.) However, in MyLife’s view, the Complaint fails to state a claim for defamation

because it: (1) fails to allege that any statement was published to a third-party; (2) lacks the

specificity that Minnesota law requires; and (3) fails to allege a false statement. (Def.’s

Mem. at 24-28.)

       First, the Court addresses MyLife’s argument that the Complaint fails to allege a

publication to a third-party. According to MyLife, the mere availability of Finlay’s MyLife

profile on the Internet does not qualify as a statement made to a third-party. (Def.’s Mem.


                                              19
       CASE 0:20-cv-01105-SRN-DTS Doc. 37 Filed 03/16/21 Page 20 of 22




at 26.) MyLife further contends that the statements at issue “already existed publicly,” so

“it cannot be said that MyLife caused the statements to be published.” In response, Finlay

contends that he has alleged a third-party publication because he alleged that his

prospective employers viewed the allegedly defamatory statements. (Pl.’s Opp’n at 14.)

       The Court agrees with Finlay that he has sufficiently alleged a third-party

publication. As discussed previously, the Complaint’s allegations give rise to a reasonable

inference of third-party disclosure, which is sufficient to plausibly allege a third-party

publication. In addition, as to MyLife’s argument that the allegedly defamatory statements

“already existed publicly,” the Court finds no support for that in the Complaint, and MyLife

does not point the Court to any support for this argument. (See Def.’s Mem. at 26.) Finlay

plausibly alleges publication to a third-party.

       Second, the Court considers MyLife’s argument that the Complaint lacks

sufficiently specific allegations. According to MyLife, the Complaint lacks the specificity

required to state a claim for defamation because it does not specifically name the viewers

of any allegedly defamatory statement, nor the dates that any third-party viewed such

statements. (Def.’s Mem. at 24-26.) In response, Finlay contends that his allegations are

sufficiently specific because he identified: (1) the exact words of the defamatory

statements; (2) the speaker; (3) the group to whom the defamatory statements were

published; and (4) the forum in which the statements were made. (Pl.’s Opp’n at 14-15.)

In his view, Minnesota law does not require a plaintiff to plead the specific names of the

third-party viewers, nor does it require pleading the specific dates that third-parties viewed

the statements.


                                             20
       CASE 0:20-cv-01105-SRN-DTS Doc. 37 Filed 03/16/21 Page 21 of 22




       Here, Finlay has alleged a claim of defamation with sufficient specificity under

Minnesota law. He identifies the allegedly defamatory statements verbatim, he alleges that

MyLife made these statements, and that MyLife made them on its online profile for Finlay.

(See Am. Compl. ¶¶ 4, 8, 106-11.) He also alleges that MyLife made these allegedly

defamatory statements to Finlay’s prospective employers, among others. (See id. ¶¶ 54-56,

111; see also Tholen, 970 F.3d at 983 n.1 (noting that the recipients of the allegedly

defamatory statement included a “20,000 person subscription base of the magazine as well

as any person with access to the internet link to the online version of the publication”).) At

this stage, these allegations are sufficiently specific under Pope and the rest of the authority

described above. Although MyLife argues that Finlay must plead the specific names of

third-parties who viewed the allegedly defamatory statements and the dates of such views,

the Court has found no such pleading requirement under Minnesota law, and MyLife has

not pointed the Court to any authority indicating otherwise.

       Third, and finally, the Court considers MyLife’s argument that Finlay fails to allege

a false statement. In the context of defamation, falsity “means that the alleged statement is

not ‘substantially true.’” Range Dev. Co. v. Star Tribune, 885 N.W.2d 500, 510 (Minn. Ct.

App. 2016) (quoting McKee v. Laurion, 825 N.W.2d 725, 730 (Minn. 2013)). If a statement

is substantially true, “minor inaccuracies of expression or detail are immaterial.” McKee,

825 N.W.2d at 730.

       MyLife contends that the statement “Brion DOES have arrest or criminal records”

is true because, after that sentence, Finlay’s profile states that “[t]his may include … traffic

tickets.” (See Def.’s Mem. at 26-28.) MyLife notes that Finlay has received a few traffic


                                              21
          CASE 0:20-cv-01105-SRN-DTS Doc. 37 Filed 03/16/21 Page 22 of 22




tickets, so in its view, the statement that he has “arrest or criminal records” is true. (See

Roberts Decl. [Doc. No. 22] Exs. 1-3.) Finlay responds that his traffic tickets do not in fact

constitute “arrest or criminal records” because his traffic tickets are only petty

misdemeanors, which are not crimes under Minnesota law. (See Pl.’s Opp’n at 15; Am.

Compl. ¶¶ 24-25; see also Minn. Stat. § 609.02, subd. 4a (“‘Petty misdemeanor’ means a

petty offense which is prohibited by statute, which does not constitute a crime ….”).)

Therefore, according to Finlay, MyLife’s statement is false on its face.

         The Court finds that Finlay plausibly alleges that MyLife’s statement is false. In

addition to pointing to Minn. Stat. § 609.02, subd. 4a, Finlay alleges that the traffic tickets

he received are “commonly” known as “violations,” not crimes. (See Am. Compl. ¶ 24.)

This is enough to plausibly allege falsity, particularly because the truth or falsity of a

statement is generally “a question for the jury.” McKee, 825 N.W.2d at 730 (citing Lewis

v. Equitable Life Assurance Soc’y of the United States, 389 N.W.2d 876, 889 (Minn.

1986)).

   IV.      CONCLUSION

         Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that MyLife’s Motion to Dismiss [Doc. No. 19] is DENIED.

IT IS SO ORDERED.



Dated: March 16, 2021                                 s/Susan Richard Nelson
                                                      SUSAN RICHARD NELSON
                                                      United States District Judge




                                              22
